 310 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Health
Bridge Management
, LLC;
 710 Long Ridge 
Road Operating Company 
II, LLC 
d/b/a Long 
Ridge of Stamford 
and
 New England Health Care 
Employees Union, District 
1199, SEIU, AFL
ŒCIO
. Cases
 34ŒCAŒ073303 and 34
ŒCAŒ080215 March 
24, 2015
 DECISION AND 
ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On November 1, 2013, Administrative Law Judge 
Raymond P. Green issued the attached decision.  The 
Respondent filed exceptions and a suppor
ting brief.
1  The 
General Counsel filed cross
-exceptions with supporting 
argument, and the Respondent filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has 
considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
2 and conclusions
3 1 The parties stipulated that
, for purposes of this case, 
Responden
t HealthBridge Manag
ement, LLC 
(Health
Bridge) is a joint employer of 
the employees of Respondent 710 Long Ridge Road Operating Comp
a-ny II, LLC d/b/a Long Ridge of Stamford
 (Long Ridge); the events at 
issue here occurred at the Long Ridge facility
.  References to ﬁthe 
Responde
ntﬂ in this 
decision refer to both
 Respondents.
 2 The parties have implicitly 
excepted to some of the judge
™s cred
i-bility findings.  The Board™s established policy is not to overrule an 
administrative law judge™s credibility resolutions unless the clear pr
e-ponderance of all the relevant evidence convinces us that they are i
n-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings.  
 3 The 
Respondent asserts that the complaint 
is invalid
 because 
it was 
issued under the authority of 
the Acting General Counsel
, who was not 
properly 
appointed under the Federal Vacancies Reform Act. 
 For the 
reasons stated in 
Benjamin H. Realty Corp
., 361 NLRB 
918, 918
 (2014), we reject this argument.
 The Respondent has excepted to the judge
™s consideration of a prior 
Board decision and several 
administrative law judge
 decisions invol
v-
ing the Respondent and/or affiliated companies as evidence of ant
i-union animus.
  We 
find merit in this exception insofar as we 
agree that 
the judge 
erred by considering cases 
that are 
currently 
pending before 
the Board.  See 
St. Vincent Medical Center
, 338 NLRB 888
, 888
 (2003)
 (a judge
™s decision pending before the Board is not bindi
ng authority), 
remanded on other grounds 463 F.3d 909 (9th Cir. 2006).
  Contrary to 
the Respondent™s exception, however, we find that the judge did not err 
in 
consider
ing a 
prior Board decision as background evidence of an
i-mus.  See 
Barnes & Noble Bookstor
es, Inc
., 237 NLRB 1246 fn. 1 
(1978)
, enfd. 598 F.2d 666 (1st Cir, 1979)
.  In light of 
NLRB v. Noel 
Canning
, 134 S.Ct. 2550 (2014), however,
 we do not
 rely on 
the recess
-Board case cited by the judge, 
Somerset Valley Rehabilitation 
& Nur
s-ing Center
, 358 NL
RB 1361
 (2012
).  Instead, we rely on 
HealthBridge
 Mgmt.
, 360 NLRB 937
 (2014) (Respondent
 violated Sec. 8(a)(1) by
 unlawful
ly removing 
flyers
 from union bulletin boards
 and 
prohibiting 
employees from wearing union 
stickers).
   and to adopt the recommended Order as modified and set 
forth in full below.
4  We adopt the judge™s findi
ngs that the Respondent did 
not violate Section 8(a)(3) and (1) by discharging e
m-ployee Tyrone Williams,
5 but did violate the Act by di
s-
charging employee Patrick Atkinson.
6  In finding Atki
n-son™s discharge unlawful, we agree with the judge that 
Atlantic St
eel Co., 
245 NLRB 814 (1979),
 provides the 
proper framework for analyzing 
the conduct for which 
Atkinson was discharged: leading a group of employees 
into the office of the Respondent™s 
center 
administrator
, Polly Schnell, to present complaints about worki
ng co
n-ditions (the ﬁwalk
-inﬂ).  
 Under 
Atlantic Steel
, the Board considers four factors 
to determine whether an employee™s conduct is so egr
e-gious as to lose the Act™s protection: (1) the place of the 
discussion; (2) the subject matter of the discussion; (
3) 
the nature of the employee™s outburst; and (4) whether 
the outburst was provoked by the employer™s unfair labor 
practices.  Id. at 816.  We find, contrary to the Respon
d-ent™s exceptions, that the first three factors strongly favor 
finding that Atkinson™
s conduct remained protected.
    As to the first factor, the walk
-in took place in 
Schnell™s office, away from any patient care area, and 
there is no evidence either that the conversation was 
overheard by patients or visitors, or that it disturbed the 
Resp
ondent™s operations.
7  
As to the second factor, A
t-kinson was clearly engaged in protected concerted activ
i-ty when he informed Schnell of employees™ concerns 
regarding recent disciplinary actions and other terms of 
4 We 
have
 modif
ied
 the first paragraph of the judge
™s recommended 
Order to identify the Respondent
s™ joint employer status and to include 
the location 
as the Long Ridge facility; we
 have 
delete
d par. 2(c) 
as duplicative of par. 2(f)
; and
 we have 
correct
ed inadvertent refere
nces to 
Region 1.  
We have also modified the recommended Order in accor
d-
ance with our decisions in 
Excel Container, Inc.
, 325 NLRB 17 (1997)
, and 
Indian Hills Care Center
, 321 NLRB 144 (1996).
  In adopting 
the 
judge
™s recommended tax compensation and Socia
l Security Admi
n-
istration reporting re
medies, we rely on 
Don Chavas, LLC d/b/a Torti
l-las Don Chavas
, 361 NLRB 
101
 (2014).  Finally, w
e have
 substitute
d a new notice to conform to the Order
 as modified
 and in accordance with 
Durham School Services
, 360 NLRB
 694
 (2014).  
 5 We 
find it unnecessary to pass on the judge™s finding that
 emplo
y-ee Tyrone Williams never engaged in any union or protected concerted 
activity. 
 Even assuming
 arguendo
 that he 
ha
d, the General Counsel 
failed to
 make a showing of unlawful m
otivation sufficient to meet his
 initial
 burden under
 Wright Line, 
251 NLRB 1083 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).
 6 The record shows that, by letter dated February 2, 2012, the R
e-spondent informed Atkinson that 
he was terminated.
 7 See 
Datwyler Rubber & Plastics, Inc
., 350 NLRB 669, 670 (2007) 
(first 
Atlantic 
Steel 
factor favors continued protection where the
 discu
s-sion 
at issue 
took
 place in a private location away from the 
customary
 work area and other employee
s and, therefore, did
 not disrupt work or 
undermine discipline)
 (citing 
Noble Metal Processing
, 346 NLRB 795, 
800 (2006)
). 362 NLRB No. 33
                                                                                                                         LONG RIDGE OF STA
MFORD
 311 employment.  As to the third factor, the c
redited ev
i-dence shows that the walk
-in led by Atkinson was sim
i-lar to previous walk
-ins.  Atkinson™s remarks were e
x-tremely mild, merely informing Schnell that the group 
was there to discuss concerns about employees being 

suspended unfairly and that the e
mployees had lost co
n-fidence in Schnell™s leadership.  While talking, Atkinson 

held a grievance in his right hand and touched his left 

palm with it as a gesture indicating emphasis.  Atkinson 
did not refuse an order to leave Schnell™s office nor did 
he att
empt to prevent Schnell from leaving.  In short, 
there is no credited evidence that Atkinson engaged in 
any menacing or abusive behavior of the kind that the 
Board has elsewhere found weighs against continued 

protection.
8  Finally, we find that, because th
ere is no 
evidence that Atkinson™s conduct was provoked by any 
unfair labor practice, the fourth factor weighs against 
finding his conduct retained the protection of the Act.  

This factor, however, is outweighed by the other three 
Atlantic Steel
 factors, w
hich strongly support a finding 
that Atkinson™s conduct retained the protection of the 
Act.  Accordingly, we find that the Respondent™s di
s-
charge of Atkinson violated the Act. 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, joint empl
oyers HealthBridge Management, 
LLC and 710 Long Ridge Road Operating Company II, 
LLC d/b/a Long Ridge of Stamford, Stamford, Connect
i-cut, their officers, agents, successors, and assigns, shall 
 1. Cease and desist from
 (a) Discharging employees because of 
their union or 
protected concerted activity of protesting employee 
working conditions.
 8 In arguing that Atkinson™s conduct during the walk
-in lost 
the 
Act™s 
protection, 
the Respondent 
relies on the testimony of Larry Co
n-
don, the 
regional 
operations 
director for HealthBridge.  However, in 
crediting the testimony of Atkinson and the oth
er employees who had 
firsthand knowledge of the walk
-in,
 the judge implicitly discredited
 Condon™s testimony as to what had occurred.  Accordingly, although 
we agree with t
he Respondent 
that the judge erred in
 finding that 
Schnell did not report
 Atkinson™s conduct 
to Condon until ﬁ[s]ome days 
after the inciden
t,ﬂ 
this factual error does not af
fect our 
analysis
. The Respondent further maintains that the judge improperly
 consi
d-
ered whether 
Sch
nell™s affidavit describing the walk
-in,
 which was 
proffered in lieu of her testimony, 
was admissible as an exception to the 

hearsay rule because the Respon
dent did not offer it as substantive 
evidence of Atkinson™s misconduct
.  We find it unnecessary to pass on 
the judge™s
 hearsay
 findings regarding Schnell™s affidavit because, even 
had the judge considered the affidavit for the purposes asserted 
(to 

show th
at Schnell™s description remained constant over time and that no 
adverse inference should be drawn from her failure to testify), 
that 

would not change the result here 
based on the credited evidence.  
  (b) In any like or related manner interfering with, r
e-straining
, or coercing employees in the rights guaranteed 
to them by Section 7 of the Act.
 2. Take the following af
firmative action necessary to 
effectuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offer 
Patrick Atkinson full reinstatement to his former job or, 
if that job no longer exists, to a substantially equivalent 

position, without 
prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 (b) Make Patrick Atkinson whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against him, in the manner set forth in the remedy 
secti
on of the judge™s decision as amended in this dec
i-sion.
 (c) Compensate Patrick Atkinson for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay
 award to the appropriate 
calendar quarters. 
 (d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 

Patrick Atkinson, and, within 3 days thereafter, notify 

him in writing that this has been done an
d that the di
s-charge will not be used against him in any way.
 (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agent
s, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the te
rms of this Order.
 (f) Within 14 days after service by the Region, post at 
its Stamford, Connecticut facility, copies of the attached 

notice marked ﬁAppendix.ﬂ
9  Copies of the notice, on 
forms provided by the Regional Director for Region 34, 
after being si
gned by the Respondent™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of p
aper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 

and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
9 If this Order is enforced by a judgment of a United 
States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional 
Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the
 National Labor Relations Board.ﬂ
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 312 Reasonable steps shall be 
taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  If the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 

its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since February 2, 2012.
 (g) Within 21 days after service by the Region, file 
with the Regional Director for Region 34 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 IT IS FURTHER ORDERED
 that 
the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 
found.
 APPENDI
X NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL 
LAW GIVES YOU THE RI
GHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 disc
harge employees because of their 
union or protected concerted activity of protesting e
m-ployee working conditions.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 
14 days from the date of the Board™s 
Order, offer Patrick Atkinson full reinstatement to his 
former job or, if that job no longer exists, to a substa
n-tially equivalent position, without prejudice to his senio
r-ity or any other rights or privileges previousl
y enjoyed.
 WE WILL 
make Patrick Atkinson whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest.
 WE WILL 
compensate Patrick Atkinson for the adverse 
income tax consequences, if any, of receiving a lump
-sum backpay award, and 
WE WILL
 file a report with the 
Social Security Administration allocating Atkinson™s 
backpay to the appropriate calendar quarters.
 WE WIL
L, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discharge of Patrick Atkinson, and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 
done and that the discharge will not be
 used against him 
in any way.
  HEALTHBRIDGE 
MANAGEMENT
, LLC
 AND 
710 LONG 
RIDGE 
ROAD 
OPERATING 
COMPANY 
II, LLC
 D/B/A LONG 
RIDGE OF 
STAMFORD
  
The Board™s decision can be found at 
www.nlrb.gov/case/34
-CA-073303
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.    Jo Anne Howlett, 
Esq., 
for the General Counsel.
 George W. Loveland
, Esq. 
and
 Nicole Bermel Dunlap
, Esq., 
counsel for the Respondents.
 DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge. 
 I heard 
these consolidated cases in Hartford, Connecticut
, from
 June 25 
to 28, 2013. The charge and the amended charge in 
Case 
34ŒCAŒ073303 were filed on January 26 and March 30, 2012. 
 The 
charge and the amended charge in 
Case 
34ŒCAŒ080215 were 
filed on May 3 and July 11, 2013.  The complaint was issued on 
September 
28, 2012
, and alleged as follows: 
 1. That HealthBridge, Care Realty, Care One, and 710 Long 
Ridge constitute a single
-integrated enterprise and/or joint e
m-ployers. 
 2. That on or about January 27, 2012, the Respondent, for 
discriminatory reasons, discharg
ed Tyrone Williams. 
 3. That on or about February 2, 2012, the Respondent, for 
discriminatory reasons, discharged Patrick Atkinson. 
 On June 13 and 14, 2013, the parties entered into a stipul
a-tion wherein it was agreed, for purposes of this case that any 
actions taken by or on behalf of Long Ridge by HealthBridge of 
by any agents of officials of HealthBridge are binding on Long 
Ridge. Also, it was stipulated for purposes of this case, that 
HealthBridge is a joint employer of the employees of Long 
Ridge and 
that these two companies will be jointly and severa
l-  LONG RIDGE OF STA
MFORD
 313 ly liable if the unfair labor practices are sustained. As a cons
e-quence, the names of Care Realty, LLC, and Care One, LLC 
were withdrawn from the case and I have removed them from 
the caption.
 The General
 Counsel™s theory as to Atkinson is that he and a 
group of about 15 to 20 employees engaged in a ﬁwalk inﬂ 
where they went into the office of Polly Schnell to present 
grievances or complaints about working conditions.  The Ge
n-eral Counsel contends that thi
s was protected concerted activ
i-ty.  The Respondent asserts that while in the office, Atkinson 
engaged in threatening conduct and blocked Schnell from lea
v-ing her office. 
 As to Tyrone Williams, the General Counsel acknowledges 
that his conduct on January 
7, although perhaps warranting 
some form of disciplinary action, did not in accordance with 
past practice, warrant his discharge.  She posits that after the 
incident occurred, the 
Company decided to impose a discharge 
action against him because Atkinson, t
he union steward, 
brought the matter of Williams to Polly Schnell on January 12.  
It is not asserted that Williams engaged in any prior union or 
protected concerted activity. It seems that the General Cou
n-sel™s theory is that Williams was, in effect, colla
teral damage 
due to Schnell™s annoyance at Atkinson. Additionally, it seems 
that the General Counsel is also contending that that the dec
i-sion to discharge Williams was made at the corporate level and 
was related to the Respondent™s overall antiunion animu
s.  
Presumably, the idea here would be that in the context of ba
r-gaining, it would be in the Respondent™s interest to play har
d-ball and utilize any situation to demonstrate its toughness t
o-wards the Union. 
 On the entire record, including my observation of
 the d
e-meanor of the witnesses, and after considering the briefs filed, I 

make the following 
 FINDINGS AND 
CONCLUSIONS
 I. JURISDICTION
 It is admitted and I find that the Respondents are employers 
engaged in commerce within the meaning of Section 2(1), (6)
, and (7) of the Act.  It also is admitted and I find that the Union 
is a labor organization within the meaning of Section 2(5) of 
the Act. 
 II. THE ALLEGED UNFAIR L
ABOR PRACTICE
 A. Background
 There have been a number of cases involving these R
e-spondents and affiliated companies.  
 In 
Somerset Valley Rehabilitation 
& Nursing Center
, 358 
NLRB 
1361 (2012), the Board issued a decision finding that the 
Respondent violated 
Section 
8(a)(
3) and
 (1) by issuing disc
i-pline and discharging various employees
 because of their union 
activities and by reducing the hours of per diem employees. 
 The Board also concluded that the Respondent violated the Act 

by interrogating employees and by soliciting grievances. The 

events of that case occurred in 2011 at a differ
ent facility. 
 On January 15, 2013, an ALJ issued a decision in JD(NY)
Œ012Œ13 involving a case in New Jersey.  In that case, the i
m-mediate respondent was Somerset Valley Rehabilitation & 

Nursing Center. The Judge noted that this was part of a group 
of faci
lities owned and operated by HealthBridge Management, 
Inc. and CareOne Management, Inc. both maintaining their 
corporate offices and IT department at Bridge Plaza in Fort 
Lee, New Jersey. 
 The ALJ concluded that Somerset violated 
the  Act by making unilate
ral changes without bargaining in 
violation of Section 8(a)(5) and by discharging two employees 
in violation of Section 8(a)(
5), (3)
, and (
1).  She also concluded 
that Somerset violated the Act by refusing to provide the union 

with access to its facility i
n order to inspect work process and 

working conditions including health and safety conditions.  
That case is currently on appeal. 
 On August 1, 2012, another ALJ issued a 
decision in a series 
of cases involving a group of Respondents including Healt
h-Bridge
 Management; Long Ridge of Stanford
, and other affil
i-ated enterprises. 
 In that case, the ALJ concluded inter alia; that 
the Respondents violated the Act by (a) threatening to call the 

police in response to employee protected concerted or union 
activity; (
b) failing and refusing to supply timely and complete 
information requested by the Union; (c) unilaterally and wit
h-out the consent of the Union, laying off employees without 

providing the union with 
a contractually required notice;
 (d) 
modifying the collec
tive bargaining agreement by implemen
t-ing a new eligibility standard regarding holiday pay, personal 
days, vacation days, sick days
, and  uniform allowances; (e) 
unilaterally implementing certain other changes in working 
conditions
; and (f) laying off and 
refusing to hire employees 
without notifying the Union as required by the terms of the 
contract.  That case is also currently pending appeal. 
 In addition, there is currently in process a case involving 
HealthBridge before still another 
judge. That hearing
 has not 
yet been completed and obviously no determinations have been 

made. 
 As of the time of this hearing, the Respondents and the U
n-ion, which have had a history of bargaining, had been involved 
in protracted negotiations for a new contract to replace t
he e
x-isting contract that had expired in March 2011.  Thereafter, in 
December 2011, the Respondent locked out certain of its e
m-ployees at another facility after having advised employees at 
several of its other facilities that it might engage in a lockout i
f no agreement was reached. 
 The General Counsel cites the 
lockout and the threat of a locko
ut to furnish evidence of anti
-union animus.  I don™t agree.  Parties to collective bargain
ing
 are legally entitled to utilize or threaten to utilize legitimate 
economic weapons, such as strikes and lockouts to advance 
their respective bargaining positions.  Assuming that one or the 
other party chooses to utilize its economic weapons merely 
means that it is engaging in conduct that is permissible under 
the Act.  
 On 
the other hand, a recent past history of unlawful conduct, 
can be used to demonstrate antiunion animus and can be taken 
into account when deciding the present case. 
 B. Tyrone Williams
 The t
ransactions that underlay this c
omplaint started on Sa
t-urday, Janu
ary 7, 2012
, when Tyrone Williams was working as 
a porter.  It should be noted that Williams was not a person who 

in any way, was active in the Union. 
   DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 314 On this day, a long
-erm patient was being discharged and 
was going home with her family who needed assis
tance in 
bringing down her belongings. 
 Kathleen Treacy, the 
director of 
social 
services
, was acting as the 
manager on 
duty and it was 
her responsibility to facilitate the discharge of the patient who 
was going to be transported to her home by an ambulance
 ser-vice.
 During the discharge process, Treacy paged housekeeping on 
several occasions and no one responded.  At the time, Williams 
was the third
-floor housekeeper.  On the third page, when no 
one showed up, Treacy
 commented to the patient™s family that 
no one was responding at which point, Williams who was 

standing nearby, said that he was here and belligerently asked 
her if she knew who he was.  He continued in this vein and she 
tried to calm him down.  Treacy tol
d him that the family needed 
help to bring down the patient™s belongings and he essentially 

said that this was not his job, ﬁsweetheart.ﬂ  Nevertheless, he 

relented and did help. 
 When Treacy saw him outside by the 
van, she said that she wanted to speak to
 him in private and 
when she went through the door, she saw in the glass reflection, 
that he made a gesture that she interpreted as being a threate
n-ing gesture. 
 Another witness to this incident described Wi
l-liams
™ gesture as being a mocking gesture.  Trea
cy both verba
l-ly and in writing, reported this incident and this generated an 

investigation by Schnell. 
 In addition to writing up her side of 
the story, statements were later obtained from the two people 
from the outside service that were present. 
 On Jan
uary 9 or 10, Schnell spoke to Williams and told him 
what Treacy had reported regarding the January 7 incident.  At 
this meeting, Williams was accompanied by another employee 
whose name is 
Tequila
 Watts.  Williams denied the accusations 
completely and he w
as asked to provide a statement as to what 
took place on that date.  
Tequila 
Watts later went to 
Shop 
Stew
ard Atkinson
 (who was not present at the facility) and told 
him about the meeting.  
 On January 12, Atkinson and Watts went to see Schnell and 
asked S
chnell to tell them what Williams was being accused of.  
Schnell responded that he knew perfectly well what it was 

about; that she was fed up with him and that he should leave 
her office.  
 Atkinson and Watts then told Williams that they were not 
told what
 he was accused of and Williams wrote out a stat
e-ment to the effect that although he was willing to cooperate in 
an investigation, he (Williams) did not know what he was being 
accused of and therefore had nothing to say.  This was obviou
s-ly an evasion sinc
e both he and Watts had been told about 
Treacy accusations 
2 or 
3 days before. 
 Also, since Watts told 
Atkinson about that earlier meeting, I find that it is not credible 
that Atkinson was unaware of what Williams was being a
c-cused of.  Accordingly, I can 
see why Schnell got annoyed and 
told him to leave her office.  
 On Friday, January 13, Williams submitted a statement 
which essentially said that he did not know what he was being 
accused of.  Later in the day, Schnell told Williams that he was 
being suspe
nded pending an investigation.  When asked for a 
more detailed recitation of what he was being accused of, 
Schnell gave Williams a notice that stated that he was being 
suspended for ﬁinappropriate interaction with a supervisor.ﬂ  
 On January 16, Williams t
endered a second statement r
e-gar
ding the January 7 incident.  In this statement, he placed the 
blame on Treacy, who he described as being sarcastic and di
s-respectful to him.  
Somewhere around this time, the two people 

from the outside company were solicite
d to give statements and 
they did so.  As noted above, these two individuals basically 

supported the version of the events given by Treacy. 
 On January 27, 2012, the Respondent discharged Williams.  
There 
were
 a series of conversations among Schnell and he
r superio
rs, Larry Condon, the 
regional operations d
irector for 
HealthBridge and Ed
 Remilliard, the 
regional human r
esource 
director of HealthBridge. 
 Basically, they decided to believe the 
version of events as described by Treacy and to disbelieve the 
ver
sion of events described by Williams.  They also assert that 
the conduct was sufficient to warrant a discharge instead of 
some lesser punishment. 
 And essentially, it is the degree of the 
punishment that is the issue here because although the General 
Couns
el concedes that some punishment was warranted, she 
asserts that a discharge was not.  Of course, we are not trying 
an arbitration case here and a prerequisite for finding a viol
a-tion of the Act is also a finding that the discharge was motiva
t-ed, at least 
in part, either by union or protected concerted activ
i-ty by Williams or others. 
 So how can we compare Williams with similarly situated 
employees in the past? 
 Those situations involving discharges 
are as follows.
1 The 
Company™s records show that Sylvia Ta
ylor and Iris 
Brown were discharged because both were involved in an inc
i-dent that involved a heated exchange which was accompanied 
by finger pointing, shoving
, and yelling.  Further, the argument 
reached such a level that the doors to the residents™ rooms
 had 
to be closed. After being initially suspended pending an inve
s-tigation on January 13, 2011, both were discharged on February 

4, 2011. 
 Willie Dickerson was discharged on October 19, 2010. 
 The 
discharge letter states inter alia; 
  The reason for this 
termination is your unprofessional and i
n-appropriate conduct, including, but not necessarily limited to 
your threatening physical and verbal actions towards another 
staff person and your use of vulgar, profane and derogatory 
language.
  Letifa
 Wright was discharged on September 20, 2010
, for 
ﬁunprofessional and inappropriate conduct.
ﬂ  The 
Company™s 
records show that the incident precipitating her discharge i
n-volved her angry response to phone calls made by residents.  
This
, however, was not he
r first offense.  In June 2009, she 
received counseling after she made a threatening phone call to a 
coworker. In December 2009, she received a 
1-day suspension 
and a final warning for a ﬁverbal altercation which disturbed 
the operation of the facility.ﬂ I
n August 10, 2010, Wright was 
1 It
 perhaps should be kept in mind that at this time, the contract had 
expired and the arbitration procedures available to employees under the 
expired contract were no longer available.  As such, the situation that 
had existed under the collective
-bargaining 
agreement was somewhat 
different inasmuch as the possibility of arbitration was no longer a 

constraint on disciplinary actions. 
                                                              LONG RIDGE OF STA
MFORD
 315 suspended pending investigation for ﬁrude and threatening b
e-havior.ﬂ 
 The General Counsel offered records showing that various 
individuals received discipline short of discharge.  It is her 
position that these were cases that 
were similar to the January 7 

incident involving Williams. 
 On January 31, 2007, the Respondent gave a 
1-day suspe
n-sion to Yvelon Saveur for ﬁinsubordination.ﬂ This was later 
reduced to a warning for ﬁdisobedience.ﬂ  The records indicate 

that in his case, 
Saveur refused to complete an assignment gi
v-en to him by his supervisor. 
 On February 15, 2007, the Respondent issued a 
5-day su
s-pension to Monica Gayle, after she had received two previous 
disciplines. 
 It is not clear from the records as to the nature of
 the incident precipitating her February 15 suspension.  
 On November 3, 2008, a warning was issued to Erik Michel. 
The records indicate that he told his supervisor, ﬁDon™t start 
with me,ﬂ after they had some dispute about a parking space. 
 On December 1, 
2010, the Respondent issued a 
3-day su
s-pension to Jennifer Baker for insubordination. 
 The records 
indicate that when she was asked to perform a task by the 
nurs-ing s
upervisor, she refused. 
 C. Patrick Atkinson
 Atkinson has been employed by the Respondent 
since 1993.  
He also has been a union delegate
 (functionally a shop ste
w-ard), for a long time and has actively participated in many 

grievance proceedings.  There is nothing in this record to su
g-
gest that the 
Company™s representatives did not deal with him 
in a professional manner or that any employees were ever di
s-ciplined because of his role during grievance proceedings. 
 As noted above, Atkinson played a role in the Williams
™ af-fair in that he went to see Schnell after he was told that Wi
l-liams had been a
ccused of wrongdoing.  As previously noted, 
she ordered him to leave her office.  In my opinion, this had 
nothing to do with his subsequent discharge. 
 On January 19, Atkinson organized a protest by employees 
that was referred to as a ﬁwalk
-in.ﬂ  These app
arently had been 
conducted in the past. In this instance, he and a group of about 
15 other employees walked into Schnell™s office where they 
stood silently by the wall as Atkinson spoke.  At the time, 

Schnell was seated at her desk and working on her compu
ter.  
Atkinson held a grievance in his hand and stated that they were 
there to address concerns about employees being suspended 
unfairly.  He also stated that the employees had lost confidence 

in her leadership.   The evidence is that while talking, Atkins
on 
held the grievance in his right hand and touched his left palm 
with it; apparently as a gesture indicating emphasis.  And d
e-spite the Respondent™s claim to the contrary, there is no comp
e-tent evidence to show that Atkinson banged his fist into his 
hand;
 made any kind of menacing statements or gestures; or 
positioned himself in such a way as to prevent Schnell from 
leaving her office.  After a very short period of time, Schnell 

left her office stating that she was uncomfortable with the situ
a-tion and did 
not return.  Soon thereafter, the assembled e
m-ployees also left her office and as they did, Atkinson saw 
Schnell and said; ﬁNo justice, no peace.ﬂ
2 Some days after the incident, Schnell reported it to her sup
e-rior
, Larry Condon
, who testified, subject to o
bjection, as to 
what she told him.  Schnell also gave an affidavit to the R
e-spondent™s counsel regarding this incident which was proffered 
in lieu of her testimony.  
 The Respondent asserts that Condon™s testimony regarding 
what Schnell told him fits withi
n an exception to the hearsay 

rule; namely Rule 803(a) relating to present sense impressions.  

This rule permits hearsay regardless of whether the declarant is 
available as a witness if it is a ﬁstatement describing or explai
n-ing an event or condition, mad
e while or immediately after the 
declarant perceived it.ﬂ  Condon™s testimony would be tant
a-mount to receiving Schnell™s unsworn and uncross
-examined 
description of the events on January 19.  In my opinion, his 

testimony regarding her statements does not f
all within this 
exception to the rule against hearsay as it was neither made 

during nor immediately after the transaction described.  
 Similarly, I cannot hold that an affidavit given to Respon
d-ent™s counsel is an exception to the hearsay rule where there 
has 
been no opportunity by the opposing party to cross
-examine the 
witness at the time it was given.  Rule 804(b)(1)(A) & (B) pr
o-vides an exception to the rule against receiving hearsay for 
former testimony where the declarant is not available.  In some 

limited circumstances the Board has received affidavits taken 
by NLRB 
Regional 
Office personnel where the witness is no 
longer alive.
3  Weco Cleaning Specialists
, 308 NLRB 310 
fn. 7 
(1992).  But unless the witness is truly unavailable, such aff
i-davits are no
t receivable.  
Park Maintenance
, 348 NLRB 1373 
fn. 2 (2006)
, and 
Marine Engineers District 1 (Dutra Constru
c-tion
), 312 NLRB 55 (1993).  See also 
NLRB v. St. George 
Warehouse
, 645 F.3d 666 (3d Cir. 2011), enfg. 355 NLRB 
488 (2010)
, where the 
court held that
 the hearsay testimony of the 
deceased discriminatee™s mother regarding her son™s post
-termination search for alternative work was admissible in a 
backpay proceeding to show that the discriminatee had engaged 
in a reasonably diligent search for work.
 In th
e present case, the Respondent asserted that Schnell did 
not want to testify and that counsel was not willing to have her 
appearance compelled by judicial process.  To me this is not 
sufficient to show that she was unavailable. 
 Accordingly, her 
affidavit 
is inadmissible hearsay.  
4 2 In my opinion, this is a somewhat dated slogan and should not be 
construed as a threat. 
 3 I should note that during the inve
stigatory phase of an NLRB pr
o-
ceeding, Board agents are required to be neutral and therefore affidavits 
taken by a Board agent are not the same as statements or affidavits 
taken by counsel representing a party. 
 4  In 
Park Maintenance
, 348 NLRB 1373, 1373 
fn. 2
, the 
Board r
e-versed the admission of affidavits in the absence of a showing that the 

affiants were unavailable to testify, but found that this constituted 
harmless error because the judge discredited the statements in the aff
i-davits.  In 
Marine Engin
eers District 1 (Dutra Construction)
, 312 
NLRB 55, the Board held that the judge properly refused t
o accept the 
affidavit of a non
appearing witness, where the proponent did not allege 
that the affiant was unavailable to testify. 
 However, in 
Three Sisters 
Sportswear Co.
, 312 NLRB 853, 865 (1993), enfd. mem. 55 F.3d 684 
(D.C. Cir. 1995), cert. denied 516 U.S. 1093 (1996), a pretrial affidavit 
                                                             DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 316 The bottom line is that there was no one who testified on b
e-half of the Respondent who could offer admissible testimony 
that contradicted the testimony of Atkinson and the other e
m-ployees who described the events on January 19. 
 The only 
question is whether that conduct, clearly concerted, lost its 
protection by virtue of the standards set forth in 
Atlantic Steel 
Co., 245 NLRB 814, 816 (1979). 
 III. ANALYSIS
 In 
Atlantic Steel
, the Board established a balancing test for 
these type
s of situations.  In determining if an employee™s co
n-certed conduct relating to conditions of employment loses the 
protection of the Act, the Board will take into account and ba
l-ance the following factors 
(a)
 the place of the discussion; 
(b)
 the subject ma
tter of the discussion; 
(c)
 the nature of the e
m-ployee™s outburst
; and 
(d)
 whether the outburst was provoked 
by the employer™s unfair labor practices.  
 In my opinion, the evidence shows that the ﬁwalk
-inﬂ by A
t-kinson and the other employees constituted co
ncerted activity 
that related to conditions of employment.  The record shows 
that this was done in a way that had some precedent in the past 
and that the employees did not refuse to obey any order to leave 
Schnell™s office. 
 The entire transaction was of e
xtremely short 
duration and there is no evidence that Atkinson™s conduct i
n-volved any threats, menacing conduct, or any attempt to impede 

Schnell from leaving her office.  On the basis of this record, it 
is my opinion, that Atkinson™s conduct was protected
 by Se
c-tion 7 of the Act and accordingly that his discharge for this 
event constitutes a violation of Section 8(a)(
3) and (
1) of the 
Act. 
 On the other hand, I do not believe that Williams was di
s-charged for any illegal reason. He had never engaged in any 

union or protected concerted activity and there would have 

been no particular reason to pick him out for antiunion retali
a-tion.  The General Counsel theorizes that instead of warning or 

suspending Williams, the 
Company made the decision to di
s-charge 
him be
cause of its general anti
union animus as shown in 
prior cases or because Atkinson, as a union steward, inquired 
on his behalf on January 12, 2012.  
 In accordance with 
Wright Line
, 251 NLRB 1083 (1980), 
approved 
NLRB v.
 Transportation Management Corp.
, 462
 U.S. 393 (1983), if the General Counsel makes out a prima 

facie showing sufficient to support an inference that protected 
or union activity was a motivating factor in the decision to di
s-charge or take other adverse action against an employee, then 

the bur
den shifts to the Respondent to demonstrate that it would 
have taken the same action in the absence of the protected a
c-tivity.  
 In my opinion, the assertion that the Respondent decided to 
overly punish Williams because of Atkinson™s meeting with 
Schnell i
s simply too far
-fetched.  Anything is possible, but I 
view this theory as being so unlikely that it cannot, in my opi
n-ion, give rise to a 
prima
 facie case.  
Although a bit more poss
i-ble, the idea that the Respondent, which clearly had good cause 
of a frightened witness who was a current employee and who claimed 
not to remember anything about her affidavit other
 than her signature, 
was received as past recollection recorded under Rule 803(5).
 to discip
line Williams, decided to discharge him because of its 
overall animus demonstrated by other cases involving other 
facilities, is also a very thin reed.  
 In the present case, the evidence demonstrates, and the Ge
n-eral Counsel basically concedes that the 
Company was justified 
in imposing some form of discipline on Williams for his beha
v-ior on January 7.  While his conduct may not have risen to the 
level of Dickerson, Sylvia Taylor
, and Iris Brown, it was not as 
trivial as 
the 
General Counsel would suggest.  In my opinion, 
the evidence shows that Williams refused to respond to a call; 
that he badgered the supervisor on duty; that he insulted her and 
made a sexist comment to her; and that he mocked her when 
they were returning in
to the building after the patient had been 
discharged from the facility.  These actions were done in the 

presence of other employees, a resident and her family, and the 
employees of the service that was picking up the patient.  
 The General Counsel also su
ggests that the Respondent did 
not make a thorough investigation before discharging Williams.  
But in my opinion, the investigation was more than adequate 
especially since Williams, in his initial response, chose to be 
evasive and claimed that he didn™t kn
ow what he was being 
accused of despite being told a few days earlier.  By the time 
that the discharge decision was made, the 
Company had stat
e-ments from Treacy and two other witnesses who contradicted 

the second statement that Williams had provided on Jan
uary 16.  
We are not litigating whether the 
Company violated the Act by 

not doing a thorough investigation of this incident. 
 To the e
x-tent that this is an issue, it is only one insofar as it would tend 

to show whether the 
Company treated Williams in a dis
parate 
manner. 
 And in my opinion, it did not. 
 In my opinion, the evidence does not establish that the R
e-spondent discharged Williams because of antiunion reasons or 

for any other reasons that would violate the Act.  On the contr
a-ry, it is my opinion that
 the preponderance of the evidence 
shows that the only reason he was discharged was because of 
his behavior on January 7, 2013. 
 CONCLUSIONS OF 
LAW 1. By discharging Patrick Atkinson, because of his protected 
concerted activity in leading a union protest c
oncerning cond
i-tions of employment, the Respondent violated Section 8(a)(
3) and (
1) of the Act. 
 2. The aforesaid violation affects commerce within the 
mea
ning of Section 2(6) and (7) of the Act. 
 3. Except as found herein, the other allegations of the 
com-plaint are dismissed. 
 REMEDY
 Having found that the Respondents have engaged in certain 
unfair labor practices, I find that they must be ordered to cease 

and desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 Havi
ng concluded that the Respondents are responsible for 
the unlawful discharge of Patrick Atkinson, they must offer him 
reinstatement, and make him whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him. Back
pay shall be computed in accordance with 
F.
 W. 
Woolworth Co., 
90 NLRB 289 (1950),
 with interest at the rate 
                                                                                               LONG RIDGE OF STA
MFORD
 317 prescribed in 
New Horizons, 
283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical Center, 
356 NLRB 
6 (2010
).  The Responden
ts shall also be required to 
expunge from their respective files any and all references to the 
unlawful discharge and to notify the employee in writing that 

this has been done and that the unlawful discharge will not be 
used against him in any way. 
 The Re
spondent Employer shall 
file a report with the Social Security Administration allocating 
backpay to the appropriate calendar quarters. The Respondent 
Employer shall also compensate Atkinson for the adverse tax 
consequences, if any, of receiving one or more
 lump
-sum bac
k-pay awards covering periods longer than 1 year. 
Latino E
x-press, Inc., 
359 NLRB 518
 (2012). 
 [Recommended Order omitted from publication.]
  